Citation Nr: 0628014	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  05-29 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) death 
benefits.


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel








INTRODUCTION

The appellant contends that her husband had active service 
for the purposes of Department of Veterans Affairs (VA) death 
benefits.

This appeal arises from a March 2005 determination of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines.  

By letter dated August 2006, the Board notified the appellant 
that her motion to have her appeal advanced on the docket had 
been granted. 38 U.S.C.A. §7107(a)(2)(B) (West 2002 & Supp. 
2005); 38 C.F.R. § 20.900(c) (2005).


FINDING OF FACT

The appellant's husband did not have qualifying active 
military service for purposes of VA death benefits. 


CONCLUSION OF LAW

Eligibility for VA death benefits is not established. 38  
U.S.C.A. §§ 101(2), 107(a), 1310, 1521, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 3.203, 3.40, 3.41, 4.402 
(2005). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the present case, the appellant asserts that her husband 
had valid service and was a prisoner of war, thus, she is be 
eligible for VA death benefits.  In support of her claim, the 
appellant states that documents from the Philippine 
Government should be honored and considered legal for the 
purposes of establishing service for VA benefits.  The 
appellant claims that her husband died of a presumptive 
service-connected disability.

The term "veteran" means a person who served in the active 
military, naval, or air service, and who was discharged or  
released under conditions other than dishonorable.  38  
U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service in the Commonwealth Army of the Philippines is 
included, for compensation, dependency and indemnity 
compensation, and burial allowance, from and after the dates 
and hours, respectively, when they were called into service  
of the Armed Forces of the United States by orders issued 
from time to time by the General Officer, U.S. Army, pursuant 
to the Military Order of the President of the United States 
dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included.  Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or  
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included.  Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the  
United States is considered as service in regular status.  
The following certifications by the service departments will 
be accepted as establishing guerrilla service: 
(i) recognized  guerrilla service; (ii) unrecognized 
guerrilla service under a recognized commissioned officer 
only if the person was a former member of the United States 
Armed Forces, or the Commonwealth Army.  This excludes 
civilians. 38 C.F.R. § 3.40.

Service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530, 532 (1992).

The surviving spouse of a veteran who had a service-connected 
disability that was the principal or contributory cause of 
his death, which occurred after December 31, 1956, may be 
eligible for VA death benefits.  See 38 U.S.C.A. § 1310(a); 
38 C.F.R. § 3.312(a).  In order to establish service 
connection for the cause of the veteran's death, the evidence 
must establish that the service-connected disability was 
either the principal or a contributory cause of death.  For a 
service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause or be etiologically related to the cause of 
death.  For a service-connected disability to constitute a 
contributory cause of death, it must be shown that it 
contributed substantially or materially; it is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R.§ 3.312 (2005).  The 
debilitating effects of a service-connected disability must 
have made the decedent materially less capable of resisting 
the fatal disease or must have had a material influence in 
accelerating death.  See Lathan v. Brown, 7 Vet. App. 359 
(1995).

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  Service connection 
may be also granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and  
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet. App. 341, 346 (1999).


The Board finds that the appellant's claim for benefits is 
without legal merit.

A certification from the Office of the Adjutant General of 
the Armed Forces of the Philippines reflects that the veteran 
had guerilla service from September 1942 to Janaury 1945.  
However, in July 2005, NPRC certified that the appellant's 
husband had no service as a member of the  Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.  The Board 
notes a similar May 2001 finding associated with the claims 
file related to a claim the appellant's husband filed to 
establish eligibility for VA benefits.  VA is prohibited from 
finding, on any basis other than a service department 
document or service department verification, that a 
particular individual served in the U.S. Armed Forces.  As 
service department findings are binding on VA for purposes of 
establishing service in the United States Armed Forces, there 
is no basis to establish benefits for VA purposes for the 
appellant's husband.  Duro v. Derwinski, 2 Vet. App. 530, 532  
(1992).

Although the appellant has asserted that the documents from 
the Philippine Government should be accepted as legal and 
honored as evidence of her husband's eligibility for VA 
benefits, the Board notes that the law, and not the facts, 
are dispositive in this case.  The documents from the 
Philippine Government are not service department documents 
and therefore are insufficient to establish qualifying 
service for purposes of VA benefits.  38 C.F.R. § 3.203.  

As the appellant's husband did not have qualifying service 
for the purposes of VA benefits, there is no basis for 
entitlement to VA death benefits.  38 C.F.R. § 3.312. 

The Veterans Claims Assistance Act of 2000 (VCAA), describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  The 
U.S. Court of Appeals for Veterans Claims has held that the 
statutory and regulatory provisions pertaining to VA's duty 
to notify and to assist do not apply to a claim if resolution 
of that claim is based on statutory interpretation, rather 
than consideration of the factual evidence.  See Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).
In the present case, there is no legal basis to award VA 
death benefits to the appellant as the appellant's husband 
does not have recognized service; therefore, VCAA notice is 
not required. Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

VA death benefits are denied.





____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


